Citation Nr: 1749859	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a disability manifested by muscle pain, joint pain, and skin sensations, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1973 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.     

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in September 2014 and a transcript of that hearing has been associated with the claims file.  In an April 2016 letter, the Board informed the Veteran that the VLJ who conducted the September 2014 hearing is not available to participate in the decision on appeal and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, the Veteran declined the offer in a letter received by the Board in May 2016.  

The Board remanded the appeal in December 2014 and December 2016.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a disability manifested by muscle pain, joint pain, and skin sensations, and that this constitutes an undiagnosed illness related to environmental hazards exposure during the Gulf War.  He reports that he was exposed to photography-related chemicals in his military occupation as a photographer, and that he was exposed to chemicals such as hydrogen sulfide from burn pits.  See August 2010 Statement in Support of Claim.

The Board notes that this issue was previously remanded for a VA examination and opinion; however, the resultant Disability Benefits Questionnaire (DBQ) was barely completed.  Notably, no information was provided for the skin and musculoskeletal history sections.  Moreover, the physical examination section instructs to "see appropriate DBQs," yet there is no accompanying DBQ addressing the muscle pain, joint pain, and skin sensations.  Moreover, the rationale provided for the negative nexus opinion is inadequate.  Accordingly, on remand, a new examination, including a fully completed DBQ, and opinion are required from a new examiner.  Additionally, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records

2.  Then schedule the Veteran for a VA Persian Gulf War examination to determine the nature and etiology of his muscle and joint pain, and skin sensations, with an examiner other than the December 2016 examiner.  All indicated tests and studies should be conducted, and the appropriate DBQ fully completed.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions:

(a)  Provide a current diagnosis for any and all disabilities related to the Veteran's reports of muscle pain, joint pain, and skin sensations.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  In addressing this question, please discuss the Veteran's exposure to photography-related chemicals in his military occupation as a photographer, and to chemicals such as hydrogen sulfide from burn pits.  Please additionally address the medical treatise evidence provided by the Veteran, relating to exposure to hydrogen sulfide gas and to chemical sensitivities in Persian Gulf War Veterans.

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  In addressing this question, please discuss the Veteran's exposure to photography related chemicals in his military occupation as a photographer, and to chemicals such as hydrogen sulfide from burn pits.  Please additionally address the medical treatise evidence provided by the Veteran, relating to exposure to hydrogen sulfide gas and to chemical sensitivities in Persian Gulf War Veterans.  

Please provide a robust rationale for all conclusions reached.

3.  Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




